Citation Nr: 1131635	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-02 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for lumbosacral strain with spondylosis and ankylosing spondylitis.  

2.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the left lower extremity.  

3.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the right lower extremity.  

4.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability.

REPRESENTATION

Veteran represented by:  The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and T.B.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1989 to October 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in July 2006 and in June 2010, of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.  

The claims of service connection for depression and for erectile dysfunction as secondary to the service-connected lumbosacral spine disability and for hearing loss and for tinnitus have been raised by the Veteran in September 2010 and May 2011.  Also, at the hearing in May 2011, the Veteran raised the claim of special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.  As the claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ or RO), the claims are referred to the AOJ/RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  





REMAND

On the claim for increase for lumbosacral strain with spondylosis and ankylosing spondylitis, at the hearing in May 2011, the Veteran stated that his low back disability has worsened since he was last examined by VA examination in May 2010.  He asserts that the ankylosis spondylitis of the lower spine has progressed such that it now involves his entire spine including the cervical spine with radiculopathy.  

As the evidence suggests a material change in the Veteran's disability, a reexamination under 38 C.F.R. § 3.327 is warranted. 

On the claim for a total disability rating for compensation based on individual unemployability, the Veteran raised the claim at the hearing in May 2011, stating that his ongoing and worsening ankylosing spondylitis and radiculopathy in the lower extremities have prevented him from working.  He stated that he was in receipt of Social Security disability benefits and the records show that the Veteran was last employed in 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current level of impairment due to the service-connected lumbosacral strain with spondylosis, including radiculopathy of the lower extremities, and ankylosing spondylitis. 

The examination should include electromyography and nerve conduction velocity studies, if deemed necessary. 



In determining the level of impairment of the service-connected ankylosing spondylitis, the VA examiner should clearly indicate the extent the condition has progressed to other segments of the spine.  

The examiner is also asked to describe: 

a).  Whether there is unfavorable ankylosis of the thoracolumbar spine, of the cervical spine, or of the entire spine. 

For the VA examiner, unfavorable ankylosis is defined in the VA's Schedule for Rating Disabilities as: 

A condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: 

i).  Difficulty walking because of a limited line of vision; 
ii).  Restricted opening of the mouth and chewing; 
iii).  Breathing limited to diaphragmatic respiration; 
iv).  Gastrointestinal symptoms due to pressure of the costal margin on the abdomen; 
v).  Dyspnea or dysphagia; 
vi).  Atlantoaxial or cervical subluxation or dislocation; or;
vii).  neurologic symptoms due to nerve root stretching. 




b).  Whether the objective neurological abnormalities of the left lower extremity and the right lower extremity are manifested by incomplete paralysis that is moderately severe, or incomplete paralysis that is severe with marked muscular atrophy, or complete paralysis. 

c).  Whether there are any incapacitating episodes having a total duration of at least six weeks during the past 12 months, necessitating bed rest and treatment by a physician.

d).  Whether the Veteran is unemployable due to the service-connected  lumbosacral strain with spondylosis, including radiculopathy of the lower extremities, and complications of ankylosing spondylitis, including the cervical segment of the spine with radiculopathy of the upper extremities, if present. 

The Veteran's folder should be made available to the examiner for review.  

2.  After the above development is completed, adjudicate the claims to include the claim for a total disability rating for compensation based on individual unemployability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).



